UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BALAL THEO CHOUDHARY, a/k/a Paco Choudhary,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:15-cr-00077-H-1)


Submitted:   November 18, 2016            Decided:   January 5, 2017


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Jennifer
P. May-Parker, First Assistant United States Attorney, Phillip
A. Rubin, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Balal Theo Choudhary pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012),

possession of cocaine and marijuana with intent to distribute,

21 U.S.C. §§ 841(a)(1), (b)(1)(C) (2012), and possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1) (2012).          He received a sentence within his advisory

Sentencing     Guidelines         range    of        140   months’    imprisonment.

Choudhary      now     appeals,      claiming          that   his     sentence   is

substantively unreasonable.            We affirm.

     We     review     a    sentence      “under       a   deferential    abuse-of-

discretion standard.”            See Gall v. United States, 552 U.S. 38,

41 (2007).      When reviewing for substantive reasonableness, we

“examine[] the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence . . . satisfied the standards set forth in [18 U.S.C.

§] 3553(a) [(2012)].”             United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                If the sentence is within the

correctly calculated Sentencing Guidelines range, as it is here,

we   presume    that       the   sentence       is    substantively      reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

This presumption is rebutted only if the defendant shows “that

the sentence is unreasonable when measured against the § 3553(a)



                                          2
factors.”     United States v. Dowell, 771 F.3d 162, 176 (4th Cir.

2014) (internal quotation marks omitted).

      Choudhary challenges the substantive reasonableness of his

sentence on the basis that his sentence was excessive in light

of his troubled upbringing and the fact that he was not a large-

scale drug trafficker.         We conclude, however, that Choudhary has

not rebutted the presumption of reasonableness that we apply to

his   within-Guidelines     sentence.       Louthian,         756    F.3d   at    306.

Accordingly,    we    affirm    the    district    court’s          judgment.       We

dispense    with     oral   argument     because       the    facts     and      legal

contentions    are   adequately       presented   in    the    materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        3